Citation Nr: 0313990	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement in March 2000 and a statement 
of the case (SOC) was issued in April 2000.  The veteran 
submitted a substantive appeal in October 2000, and requested 
a Board hearing by videoconference.  In November 20002, a 
hearing was held in Washington, D.C., by videoconference, 
before the undersigned Board Member.  


REMAND


The veteran and his representative contend that he currently 
suffers PTSD as a direct result of stressful experiences in 
service.  The veteran has described stressful events from his 
service in testimony at the Board hearing, as follows:  (1) 
he was thrown from his tent into a ditch during a hurricane 
in Okinawa; (2) he guarded Japanese prisoners and feared 
their escape; and (3) he suffered yellow fever and was 
hospitalized in an isolating environment.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2002).  The Board notes that the central issue of 
fact is whether the veteran is currently diagnosed with PTSD, 
as the only competent psychiatric evaluation of record does 
not reflect a diagnosis of PTSD, but anxiety disorder.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
the notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

During his November 2002 Board hearing, the veteran 
identified Dr. Hart of Eau Clair Cooperative Center, 
Columbia, South Carolina, as a source of relevant private 
treatment for his psychiatric disorder.  The RO should 
request complete records from this source of private 
treatment and notify the veteran if the RO's efforts to 
obtain such records are unsuccessful.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1). 

Furthermore, the record suggests that the veteran underwent 
regular psychiatric treatment at the VA Medical Center (VAMC) 
in St. Louis, Missouri.  However, the most recent VA 
treatment records from St. Louis VAMC are dated in November 
1964.  Hence, the RO should obtain updated treatment records 
from that VA facility.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Significantly, moreover, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification that further 
efforts to obtain such records would be futile is provided.  
See 38 C.F.R. § 3.159(c)(1).  

If the development requested above leads to medical evidence 
of a current diagnosis of PTSD, the RO should undertake 
action to verify the in-service stressful experiences 
described above.  Specifically, the RO should afford the 
veteran an additional opportunity to provide additional 
information regarding his alleged in-service stressful 
experiences.  In addition, since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish his alleged combat service or the occurrence 
of his claimed in-service stressful experiences.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of any claimed in-service stressful 
experience is corroborated, then the RO should schedule the 
veteran for a examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
is considered on the merits.  The veteran is hereby advised 
that, in keeping with VA's duty to assist (see Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991)), the purpose of any 
examination requested pursuant to this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  If the veteran fails to report for any scheduled 
examination, a decision shall be based on the evidence of 
record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in St. Louis, Missouri, for any 
psychiatric treatment, dated from November 
1964 to present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.

2.  The RO should obtain complete clinical 
records from Dr. Hart of Eau Clair 
Cooperative Center, Columbia, South 
Carolina, pertaining to treatment of the 
veteran's psychiatric symptoms. The RO 
should  notify the veteran and his 
representative if the RO's efforts to 
obtain these records are unsuccessful.  

3.  If the development requested above 
reveals a current medical diagnosis of 
PTSD, then the RO should afford the 
veteran an additional opportunity to 
provide additional information regarding 
his alleged /in-service stressful events.  
If the development requested above does 
not reveal a current medical diagnosis of 
PTSD, then the RO should skip the 
development requested below and in 
paragraphs 3-7, then proceed with 
paragraph 8.  

The RO should contact the veteran and ask 
him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means, to 
include obtaining from the National 
Personnel Records Center (or other 
appropriate entity) copies of morning 
reports for pertinent time periods for 
the 83rd Signal Battalion; and from the 
U.S. Armed Services Center for Research 
for Unit Records (Unit Records Center), 
copies of operational reports for 
pertinent time periods for the 83rd 
Signal Battalion.  Any additional action 
necessary for independent verification of 
the reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraphs 6 and 7, below, 
then proceed with paragraph 8.

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire  
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

7.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

8.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

11.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



